DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “plurality of armatures” in claims 6-20 (see line 2 of claim 6 and line 3 of claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 (line 2) and claim 16 (line 3) recite a/the “plurality of armatures” attached to the respective rigid proximal ends of the shells. A careful review of the Specification reveals only two areas in which to obtain guidance regarding the armatures, paragraphs 16 and 60 of the Published Application of the invention (US 2014/0316212). However, these paragraphs do not contain any detail regarding how these elements are to be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the plurality of armatures" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by DeRidder (US 20120323080).
	With respect to claim 1, DeRidder discloses a system for interchangeable retractor blades, comprising: a shell (22) (see fig. 2 below, see para. 31) having a rigid proximal end (210) configured to attach to a surgical retractor (100) (see fig. 1, 2 below) and an opening (between 218 and 202, see fig. 2 below), a distal closed end (200, similar to distal closed end 219 of the invention- see fig. 2 below), and a pliable portion (24) including a pocket (inner surface 208) in communication with the opening (see fig. 2 below) and extending along a length of the shell to the distal closed end (see fig. 3a, para. 31); a first retractor blade (either of 16 or 18, see fig. 2 below) including a first geometry (e.g. radius of the respective 16 or 18, note that fig. 2 below shows this on 18, but a similar feature is present with 16) received through the opening into the pocket and that shapes the pliable portion to configure the shell in a first configuration (e.g. unexpanded, see fig. 3a, para. 4, 31-32); and a second retractor blade (the other of 16, 18, see fig. 2 below) including a second geometry (e.g. the other respective radius of 16, 18) received through the opening into the pocket and that shapes the pliable portion to configure the shell in a second configuration (e.g. expanded, see fig. 3b, para. 4, 31-32). 

    PNG
    media_image1.png
    763
    1467
    media_image1.png
    Greyscale

As for claim 2, DeRidder further discloses the system of claim 1, wherein the first geometry includes a first radius curvature (along the radius of 16 or 18) in a plane normal to the length of the shell (see fig. 2 above). 
As for claim 3, DeRidder further discloses the system of claim 2, wherein the second configuration includes a second radius of curvature (expanded radius of 24) in the plane normal to the length of the shell that is greater than the first radius of curvature (see fig. 3b and note that the radius of expanded 24 is greater than the radius of curvature of 16/18). 
As for claim 4, DeRidder further discloses the system of claim 1, wherein the first retractor blade includes length commensurate with the length of the shell (see fig. 1 above and note that each of 16 and 18 has length that corresponds to length of the shell), overall thickness configured to slidably engage with the pocket (see fig. 1 above and note that both 16 and 18 are capable of performing this function), and a curved profile commensurate with a curvature of the shell in a plane normal to the length (see fig. 1 above and note that both 16 and 18 have a curvature that corresponds to the shell). 
As for claim 5, DeRidder further discloses the system of claim 4, wherein the second retractor blade includes length commensurate with the length of the shell (see fig. 1 above and note that the other of 16, 18 contains length corresponding to the shell), overall thickness configured to slidably engage with the pocket (see fig. 1 above and note that the other of 16, 18 is capable of performing this function), and a straight profile (see cross-section shown in fig. 3a) configured to decrease the curvature of the shell in the plane normal to the length (e.g. fig. 3a shows a decreased curvature of the shell relative to the curvature of the shell in fig. 3b). 

Claims 6-9 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mertens (US 20140074170).
With respect to claim 6, Mertens discloses a system for retracting tissue from a surgical area (see para. 29, fig. 3 below), comprising: a retractor (e.g. auxiliary distraction/dilator force expansion element/mechanism- see last 8 lines of para. 33) including an actuator that positions a plurality of armatures (note that the armatures are portions of the retractor/auxiliary distraction/dilator force expansion element/mechanism that couple elements 135 to the auxiliary distraction/dilator force expansion element/mechanism, similar to fig. 8b in the invention, the actuator is part of auxiliary distraction/dilator force expansion element/mechanism coupled to elements 135- see last 8 lines of para. 33- or the hand of the surgeon); a plurality of shells (105, see para. 29 lines 1-10, fig. 3 below) each having a rigid proximal end (135) attached to each of the plurality of armatures (see para. 29 lines 1-16, fig. 3 below) and an opening (115, see fig. 3 below, fig. 5, para. 33), a distal closed end (125, similar to distal closed end 219 of the invention, see fig. 3 below), and a pliable portion (body portions of 105 that can be relatively separable, see para. 32 lines 1-7, fig. 3 below) including a pocket (inner surface defined by 110, see fig. 3 below) in communication with the opening and extending along a length of the shell to the distal closed end (see para. 29, fig. 3 below and fig. 4a-5); a first plurality of retractor blades (e.g. 205, 305- see fig. 4a-4d, para. 32 lines 1-7 and note that any number of retractor blades/dilator elements may be used), each including a first geometry (respective outer radius) received through the opening into the pocket and that shapes the pliable portion to configure the shells in a first configuration (expanded, see para. 32 lines 1-7); and a second plurality of retractor blades (a different set of retractor blades/dilator elements- see para. 32 lines 1-7 and note that any number of retractor blades/dilator elements may be used), each including a second geometry (e.g. respective outer radius) received through the opening into the pocket and that shapes the pliable portion (see para. 32 lines 1-7) to configure the shells in a second configuration (e.g. more expanded configuration). 

    PNG
    media_image2.png
    607
    926
    media_image2.png
    Greyscale

As for claim 7, Mertens further discloses the system of claim 6, wherein the first geometry includes a first radius curvature (e.g. radius of 205) in a plane normal to the length of the shell (see fig. 3 above) and the second geometry includes a second radius of curvature (of a larger subsequently inserted dilator element/retractor blade) in the plane normal to the length of the shell that is greater than the first radius of curvature (see para. 32 lines 1-7). 
As for claim 8, Mertens further discloses the system of claim 7, wherein the shells receive the first plurality of blades (see fig. 4a-4d) and the actuator (e.g. surgeon or part of the expansion element/mechanism as recited in para. 33) positions the shells in a first position (expanded by 205, 305) enclosing a first viewing area (working channel) with a circular area of a first diameter (e.g. diameter of 305- see fig. 4d, para. 29, 40). 
As for claim 9, Mertens further discloses the system of claim 8, wherein the actuator positions the shells to a second position (e.g. with the next set of larger dilator elements/retractor blades, see para. 32 lines 1-7) forming a second viewing area encompassed by the shells and planes extending from edges of adjacent shells (see para. 32 lines 1-7, also para. 40), the second viewing area greater than the first viewing area (with the next set of larger dilator elements, the second viewing area will be greater, see para. 32 lines 1-7).
With respect to claim 16, Mertens discloses a method for retracting tissue from a surgical area (see abstract), comprising: attaching a plurality of shells (105, see para. 29 lines 1-10, fig. 3 below) to a retractor (e.g. auxiliary distraction/dilator force expansion element/mechanism- see last 8 lines of para. 33), each of the plurality of shells having a rigid proximal end (135) attached to each of the plurality of armatures (note that the armatures couple elements 135 to the auxiliary distraction/dilator force expansion element/mechanism, similar to that in figure 8b of the invention) and an opening (115, see fig. 3 below, fig. 5, para. 33), a distal closed end (125, similar to distal closed end 219 of the invention, see fig. 3 below), and a pliable portion (body portions of 105 that can be relatively separable, see para. 29, para. 32 lines 1-7, fig. 3 below) including a pocket (inner surface defined by 110, see fig. 3 below) in communication with the opening and extending along a length of the shell to the distal closed end (see para. 29, fig. 3 below and fig. 4a-5); inserting a first plurality of retractor blades into the plurality of shells (e.g. retractor blades 205, 305- see fig. 4a-4d, para. 32 lines 1-7 and note that any number of retractor blades/dilator elements may be used), each including a first geometry (respective outer radius), each received through the opening into the pocket and shaping the pliable portion to configure the shells in a first configuration (see para. 32 lines 1-7); inserting a second plurality of retractor blades (a different set of retractor blades/dilator elements- see para. 32 lines 1-7 and note that any number of retractor blades/dilator elements may be used) into the plurality of shells (see para. 32 lines 1-7), each including a second geometry (e.g. respective outer radius), each received through the opening into the pocket and shaping the pliable portion (see para. 32 lines 1-7) to configure the shells in a second configuration (e.g. more expanded configuration).

    PNG
    media_image3.png
    622
    954
    media_image3.png
    Greyscale

As for claim 17, Mertens further discloses the method of claim 16, wherein the first geometry includes a first radius curvature (e.g. radius of 205) in a plane normal to the length of the shell (see fig. 3 above) and the second configuration includes a second radius of curvature (of a larger subsequently inserted dilator element/retractor blade) in the plane normal to the length of the shell that is greater than the first radius of curvature (see para. 32 lines 1-7).
As for claim 18, Mertens further discloses the method of claim 17, further comprising the step of removing at least one of the first plurality of blades before inserting one of the second plurality of blades (see para. 31 and note that 205 can be removed after 305 is inserted, see para. 32 lines 1-7 and note that the second plurality of blades is inserted after 305). 
As for claim 19, Mertens further discloses the method of claim 16, further comprising positioning the plurality of shells while in the first configuration to a first position (e.g. when 305 is inserted and 205 is removed) and inserting the plurality of shells over a dilator (e.g. trocar, see para. 40 and note that this step occurs when the shells are first inserted to the disc space before 205 is inserted. Alternatively, 205 can be considered the dilator and all pairs of dilator elements/plurality of blades inserted thereafter expands the shells).
As for claim 20, Mertens further discloses the method of claim 19, further comprising positioning the plurality of shells while in the second configuration to a second position (e.g. a second larger area created by separating shells 105, 105 with the next set of larger dilator elements, see para. 32 lines 1-7).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the system includes a first viewing area with a circular area of a first diameter; wherein the second viewing area includes a triangular area having rounded vertices with the first radius of curvature, as set forth in claim 10.

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest wherein the system includes a first viewing area with a circular area of a first diameter; wherein the shells receive the second plurality of blades and the actuator maintains the shells in the first position enclosing a third viewing area with a triangular area that is greater than the first viewing area, as set forth in claims 11-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773